PD-1189-14
                                                                                  COURT OF CRIMINAL APPEALS
                                                                                                   AUSTIN, TEXAS
                                                                                  Transmitted 9/30/2015 6:22:55 PM
                                                                                    Accepted 10/1/2015 9:10:04 AM
    October 1, 2015                      No. PD-1189-14                                             ABEL ACOSTA
                                                                                                            CLERK

                                              In The

                                    Court of Criminal Appeals

                                      Of The State of Texas

                                      Austin, Texas
                       _________________________________________

                              FRANCHESKA V. JAGANATHAN,
                                      Appellant

                                                 vs.

                                 THE STATE OF TEXAS
                       _________________________________________

     MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR REHEARING

TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes Francheska Jaganathan, Appellant in Cause Number No. PD-1189-14 before

this Court, and asks this Court to permit the extension of time to file her Motion for Rehearing,

pursuant to Texas Rule of Appellate Procedure 79.6, and for good cause shows the following:

       1.      Appellant hereby requests leave of the Court to extend the time to file the Motion

for Rehearing. The current deadline is October 1, 2015. No previous extensions to file the Motion

for Rehearing have been requested or granted.

       2.      Undersigned counsel was preparing for trial in an attempted capital murder case

that was set for trial this week before being continued at the last minute. Undersigned counsel has

spent significant time preparing for this trial and is unable to complete the Motion for Rehearing in

the above matter by the deadline.

       3.      Additionally, counsel was in felony trial in Jefferson County District Court during

most of the week of September 14, 2015. These two previous engagements in addition to
numerous unexpected engagements this week detracted a significant amount of time from

preparing the Motion.

       4.     Undersigned counsel respectfully requests a 15 day extension of the deadline.



       WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion for Extension of Time to File the Motion for Rehearing and for such other and further

relief as the Court may deem appropriate.


                                             Respectfully submitted,
                                             THE GERTZ LAW FIRM
                                             2630 Liberty St.
                                             Beaumont, Texas 77702
                                             Tel: (409) 833-6400
                                             Fax: (409) 833-6401


                                                      /s/ Ryan W. Gertz
                                             By:
                                                   Ryan W. Gertz
                                                   State Bar No. 24048489
                                                   Attorney for Francheska Jaganathan



                               CERTIFICATE OF SERVICE

       This is to certify that on September 30, 2015, a true and correct copy of the above and

foregoing document was served on the following by facsimile:


Chambers County District Attorney’s Office
404 Washington St.
Anahuac, TX 77514
Via Facsimile - (409) 267-4453